Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 3/2/2016 has been entered.  Examiner acknowledges the following by applicant: 
The Information Disclosure Statements filed on 3/21/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
Claims 2-4, 6-12, 14, 17-18 had/have been canceled. 
Claim 1 has been amended.
Claim 21 is newly added. 
In summary, claims 1, 5, 13, 15-16, 19-21 are pending and examined in this office action.

The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 9/9/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 2/9/2021 have been fully considered but are not deemed fully persuasive.

Claim Objections
	Claim 1 and dependent claims 5, 13, 15-16, 19-21 are objected for informality:
In view of specification ([0052]), “Transformation efficiency” may refer to the ratio of the number of explants having positive transgenic shoots to the number of initial explants.  
can be calculated but the result would be 0% or 100%.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Scope of enablement  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 13, 15-16, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method using Agrobacterium strain AGL1 to transform Taifun (a wheat cultivar) by pre-treating/centrifuging immature embryo of Taifun at 15000 rpm for 10 min before co-culturing with AGL1, then shaking the co-culture of the Taifun immature embryo and AGL1 for 30 seconds at a temperature of 40-50oC for 2-10 minutes, and co-culturing the treated embryo with AGL1 in the specific co-culture medium (see specification, table 1), to achieve the claimed transformation efficiency, 
but does not reasonably provide enablement for a method of 

2. Using any (a genus of) co-culturing media; and/or 
3. Using the genus of centrifugation condition, 
to achieve the claimed transformation efficiency. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The claims are broadly drawn to a genus of methods 
Using genus of Agrobacterium tumefaciens cells for transformation; 
The genetic component of the plant transformation does not comprise a selection marker;
The methods comprise any of the following treatments:  
i. centrifugation of the explant before co-culturing and/or during co-culturing and/or after co-culturing, 
or
ii. thermal treatment of the explant before co-culturing and/or during co-culturing, Page 2 of 11Attorney Docket No.: 245761.000022 
to achieve the results of 
wherein the transformation efficiency is comparable to the transformation efficiency of a corresponding method involving selection (with selection marker), 
wherein the transformation efficiency is at least 20%. 

The specification provides example below to serve as guidance of using the following combination of steps/structures: 
The sole strain of Agrobacterium tumefaciens: AGL1 (a commercial Agrobacterium strain for highly efficient plant transformation) ([0061]-[0064]);

The sole treatment used was a pretreatment method comprising centrifuge the Taifun immature embryo at 15000 rpm for 10 min before co-culturing with AGL1; and then shaking the co-culture of the Taifun immature embryo and AGL1 for 30 seconds.  The co-culture was then incubated in the co-culture medium shown in table 1 ([0065]).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

co-culture medium in table 1 (p18 of specification). 
Test by PCR, the transformation efficiency reached 24-40% in 3 transforming experiments (p21, table 2), which is “surprising” by applicant ([0069]).  

However, the specification does not provide any example or guidance to enable one ordinary skill to use the genus of Agrobacteria other than AGL1 for transformation, and using the treatment of centrifugation of the explant alone before co-culturing and/or during co-culturing and/or after co-culturing, or thermal treatment alone, of the explant (immature embryo) before co-culturing and/or during co-culturing, Page 2 of 11Attorney Docket No.: 245761.000022

The specification does not have any additional example except using the combination of steps/structures. 
In addition, the specification does not provide comparison between using selection marker and without selection marker; the comparison of AGL1 vs other strains of Agrobacterium tumefaciens; the comparison of AGL1 vs other strains of Agrobacterium tumefaciens; the comparison of Taifun cultivar vs other triticum aestivum (common wheat), the comparison of the particular co-culture medium (see table 1) vs other medium.  

Furthermore, in prior art, marker free transformation of triticum aestivum (common wheat) has lower transformation efficiency.
	1. For example, Wang et al (Wheat genome editing expedited by efficient transformation techniques: Progress and perspectives. The crop J. 22-31, 2018) teach that the Agrobacterium mediated transformation efficiency of common wheat (triticum aestivum) is 3% (much lower than 20%) without selection marker, and 50% with selection marker (p27, right col, last para; p28, left col, 1st para).  3% is not comparable to 50%, and is much lower than 20%.  Please note that instant specification does not define or describe “thermal treatment”, and Wang et al teach using mild or high temperature in cultivation to improve transformation efficiency (p24, left col, 1st para).  

	2. In prior art, using Agrobacterium tumefaciens along with centrifugation pre-treatment, the efficiency of transformation of plants of Triticum genus, including wheat, is higher using selection markers than “marker-free”, 
rd and 4th para). 
Ishida et al emphasized that bar gene and hpt gene are selection markers, and the transformation efficiency is ranged from 58-95% (p170, 1st para).  Without selection marker, 58-95% would not have been achieved.  
Thus, using Agrobacteria other than AGL1, along with centrifugation treatment, does not lead to the claimed results in common wheat (triticum aestivum).  

For another example, Ishida et al (Wheat (Triticum aestivum L.) Transformation Using Immature Embryos. Agrobacterium Protocols: Volume 1, Chapter 15, 189-198, 2015) teach a detailed protocol of Agrobacterium mediated transformation of Triticum aestivum (whole article).  
Ishida et al teach using the same immature embryo from Triticum aestivum (p189, title, p190, last para), nearly the same inoculation and co-culture medium (Inoculum (WLS-inf): WLS-liq plus 100 μM acetosyringone; Cocultivation (WLS-AS): WLS-inf plus 0.85 mg/l AgNO 3, 1.25 mg/l CuSO 4 ⋅5H 2 O, and 8 g/l agarose) (p192, 2.3.2, 3-4), same centrifugation pre-treatment (P194, 3.1.3, 1), but using different strain of Agrobacterium tumefaciens (EHA101, not AGL1) (p191, 1st para).  
By using selection agent for selection marker (p193, 7-8), the transformation efficiency is 40-80% (p197, table 1).  It is unlikely that without marker based selection, the transformation efficiency can be higher than 40-80%.  
3. AGL1 is a commercial strain of Agrobacterium tumefaciens for high transformation efficiency, it is very unlikely that the genus of Agrobacterium tumefaciens would achieve the same or higher efficiency as or than that achieved by using AGL1.   

4. Regarding claims 19-21, centrifugation or thermal treatment alone, or in combination without the specific strain of Agrobacterium tumefaciens (AGL1), without the specific medium, without the specific source of immature embryos (from the specific cultivar of Triticum aestivum), it is very unlikely the claimed transformation efficiency can be achieved.   

In summary, the specification only guides/enables using the specific combination of steps/structure to achieve the claimed and surprising results.  
Ishida et al (Wheat (Triticum aestivum L.) Transformation Using Immature Embryos. Agrobacterium Protocols: Volume 1, Chapter 15, 189-198, 2015) teach that the list of key factors in wheat (Triticum aestivum) transformation, including choice of genotype, quality of immature embryos, media composition, strain of A. tumefaciens, pretreatment of embryos, and handling of tissues (p190, 2nd para). Thus, all of above factors affect transformation of Triticum aestivum.  

MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has 
Therefore, given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, unpredictability in the prior art, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.  
Dependent claims do not cure the deficiency there are included. 

Remarks
The following references are cited in the previous office action, thus is filed but not cited by examiner: 
Ben-Saad et al (Marker-free transgenic durum wheat cv. Karim expressing the AlSAP gene exhibits a high level of tolerance to salinity and dehydration stresses. Mol Breeding 30:521–533. Published online 10/2011).
Razzaq et al (Development of in planta transformation protocol for wheat. African Journal of Biotechnology Vol. 10(5), pp. 740-750, 31 January, 2011).
Ishida et al (US 20120124696, published 5/17/2012, filed 7/29/2010, matured to US 8884101). 
Ishida et al (US 20110030101, published 2/3/2011, filed 3/24/2009, matured to US 8357836). 
He et al (Agrobacterium-mediated transformation of durum wheat (Triticum turgidum L. var. durum cv Stewart) with improved Efficiency. Journal of Experimental Botany, Vol. 61, No. 6, pp. 1567–1581, 2010).  


Response to Arguments 
35 U.S.C. § 112

	The amendments do not fully cure the deficiency, as analyzed above.  
In brief, the specification only provides one example serving guidance of using a specific combinations of steps and structures to achieve the claimed result. 
The specification does not provide comparison between using selection marker and without selection marker; the comparison of AGL1 vs other strains of Agrobacterium tumefaciens; the comparison of AGL1 vs other strains of Agrobacterium tumefaciens; the comparison of Taifun cultivar vs other triticum aestivum (common wheat), the comparison of the particular co-culture medium (see table 1) vs other medium.  
In prior art, marker free transformation of triticum aestivum (common wheat) has lower transformation efficiency than that of with selection marker, even when the claimed pre-treatments are applied. 
For wheat (Triticum aestivum) transformation, including choice of genotype, quality of immature embryos, media composition, strain of A. tumefaciens, pretreatment of embryos, and handling of tissues.  

Conclusion 
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	
	
/Ashley K Buran/Primary Examiner, Art Unit 1662